IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1317
                               Filed April 28, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EARL LEE RILEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Kevin McKeever

(plea) and Mitchell E. Turner (sentencing), Judges.



      Earl Lee Riley appeals his pleas of guilty and the sentences imposed.

AFFIRMED.




      Mark C. Meyer, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                         2


BOWER, Chief Judge.

       Earl Lee Riley entered guilty pleas on four of five counts with which he was

originally charged. He pleaded guilty to: on count 1, a lesser-included offense of

second-degree burglary, a class “C” felony; on count 2, first-degree theft, a class

“B” felony; on count 3, a lesser-included offense of second-degree theft, a class

“C” felony; and on count 5, a lesser-included offense of third-degree sexual abuse,

a class “C” felony.    The plea agreement provided all sentences would run

consecutively and count 4 would be dismissed. Judgment and sentence were

entered on July 23, 2019.

       Riley appeals, alleging defects in the plea procedure, plea counsel was

ineffective, and the court did not provide adequate reasons for imposing

consecutive sentences. Because judgment was entered after July 1, 2019, Riley

has no right to appeal his guilty pleas, and because he has failed to establish “good

cause” to challenge his sentences, we affirm.

       In the 2019 legislative session, the general assembly amended Iowa Code

section 814.6(1) (2019). The amendment denies a defendant the right of appeal

from a guilty plea, except for a guilty plea to a class “A” felony or in a case where

a defendant establishes good cause. 2019 Iowa Acts ch. 140, § 28 (codified at

Iowa Code § 814.6(1)(a)(3) (2020)). The legislature also amended section 814.7,

eliminating direct-appeal ineffective-assistance-of-counsel claims. See 2019 Iowa

Acts ch. 140, § 31 (codified at Iowa Code § 814.7). These amendments became

effective July 1, 2019. See Iowa Code § 3.7(1) (“All acts . . . shall take effect on

the first day of July following their passage, unless some other specified time is

provided.”). Our supreme court has held “that date of the judgment being appealed
                                          3

controls the applicability of the amendment to section 814.6.” State v. Damme,

944 N.W.2d 98, 103 n.1 (Iowa 2020). The date of the judgment at issue here was

July 23, 2019—after the July 1, 2019 effective date—and the amendments govern.

See id. at 103 (“The amendment plainly applies to Damme’s appeal because her

judgment and sentence were entered on July 1, 2019.”). Cf. State v. El-Amin, 952

N.W.2d 134, 137 n.1 (Iowa 2020) (addressing ineffective-assistance claim for

alleged lack of factual basis and noting, “[b]ecause the district court entered El-

Amin’s judgment of conviction and sentence before July 1, 2019, this case is not

governed by the amendments that year to Iowa Code sections 814.6 and 814.7

restricting appeals from guilty pleas and ineffective-assistance-of-counsel claims”);

State v. Macke, 933 N.W.2d 226, 235 (Iowa 2019) (“We conclude the absence of

retroactivity language in sections 814.6 and 814.7 means those provisions apply

only prospectively and do not apply to cases pending on July 1, 2019.”).

       Because Riley did not file a motion in arrest of judgment, he has waived any

procedural defects in the plea proceeding.        Iowa R. Crim. P. 2.24(3)(a) (“A

defendant’s failure to challenge the adequacy of a guilty plea proceeding by motion

in arrest of judgment shall preclude the defendant’s right to assert such challenge

on appeal.”). And under section 814.7, this court is unable to review his ineffective-

assistance-of-counsel claim. Finally, with respect to his challenge to consecutive

sentences, Damme forecloses a finding of good cause. In Damme, the supreme

court held

       good cause exists to appeal from a conviction following a guilty plea
       when the defendant challenges his or her sentence rather than the
       guilty plea. Damme received a discretionary sentence that was
       neither mandatory nor agreed to as part of her plea bargain, and she
                                        4


          is appealing that sentence and asking for resentencing without
          challenging her guilty plea or conviction.

944 N.W.2d at 105 (emphasis added). Here, Riley agreed to the imposition of

consecutive sentences as part of his plea agreement.1 For these reasons, we

affirm.

          AFFIRMED.




1Riley attempts to avoid his agreement to the sentence by arguing the court was
not bound by the plea agreement. However, Riley is.